Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Leland House, Appellant                               Appeal from the County Court at Law of
                                                      Nacogdoches County, Texas (Tr. Ct. No.
No. 06-19-00054-CV         v.                         CV1713898).       Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
David Webb, Individually and as                       Burgess and Justice Stevens participating.
Independent Executor of the Estate of
Dianne House, Deceased, and Duncan
Webb, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Leland House, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 19, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk